Per Curiam :
For the reasons given in Reader v. Haggin (114 App. Div. 112), decided herewith, the order appealed from must be reversed, with ten dollars costs and disbursements, and with leave to the respondent to apply ■ to have the appellant furnish the further particulars required by the original order.
Present — O’Brien, P. J., Ingraham, McLaughlin, Clarke and Houghton, JJ.
Order reversed, with ten dollars costs and disbursements, with leave to respondent to apply to have appellant furnish the further particulars required by the original order. Settle order on notice.